Fourth Court of Appeals
                               San Antonio, Texas
                                    October 25, 2018

                                  No. 04-16-00264-CR

                                  Jose Roberto VELIZ,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

              From the 63rd Judicial District Court, Val Verde County, Texas
                                Trial Court No. 13285CR
                     Honorable Enrique Fernandez, Judge Presiding


                                     ORDER

        The Appellant’s Motion to Reinstate Appeal is hereby DISMISSED for lack of
jurisdiction.



                                                 _________________________________
                                                 Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of October, 2018.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court